Citation Nr: 0315840	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from August 1970 to July 1972 
and from February 1975 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran is seeking service connection for PTSD, which he 
contends is related to his service in Vietnam.  Of record is 
a VA outpatient record dated in August 1997, in which the 
physician's impression included PTSD.  The record entry did 
not provide information pertaining to stressors supporting 
the impression.  The entry did, however, refer to the recent 
hospitalization at the Jefferson Barracks VA Medical Center 
for treatment of PTSD.  The veteran has specifically 
requested that the hospital summary be considered in the 
adjudication of his claim.  The summary of that 
hospitalization is not in the file and should be obtained.  

The veteran has reported several stressful events he 
experienced in Vietnam while in the Air Force, but he cannot 
remember specific dates.  His service personnel records 
confirm that he was assigned to "8 AP Tan Son Nhut AB, RVN 
(PACAF)" as an "Air Cargo Specl" from April 18, 1971, and 
that he served in Vietnam until April 16, 1972.  The veteran 
has stated that the OIC was Captain Thomas Monahan.  He 
states that he was in several conflicts, direct combat 
support, with CCT, combat control team, and names several 
areas where he states his unit was deployed from Tan Son Nhut 
AB.  As an example, he has stated there was an occasion when 
his aircraft returned to Da Nang after being hit by enemy 
fire and losing an engine.  He has also stated that his unit 
was subject to rocket and mortar attacks a couple times a 
month throughout the time he was in Vietnam.  As unit 
histories for the period the veteran was in Vietnam may 
confirm stressors claimed by the veteran, the RO should take 
appropriate action to obtain them.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment of all VA 
and non-VA health care providers from 
which he has received evaluation or 
treatment for PTSD at any time since 
service.  With authorization from the 
veteran, the RO should obtain and 
associate with the claims file the 
medical records identified by the 
veteran.  In any event, the RO should 
obtain and associate with the claims file 
the narrative summary of his 
hospitalization during which he received 
treatment for PTSD at the Jefferson 
Barracks VA Medical Center in 1997.  

2.  The RO should contact the U.S. Armed 
Forces Service Center for the Research of 
Unit Records (USASCRUR) and request that 
organization to provide unit histories 
for "8 AP, Tan Son Nhut AB, RVN 
(PACAF)" covering the period from April 
1971 to April 1972.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, or that 
the veteran has waived additional time to 
submit evidence.  See 38 C.F.R. § 3.159 
(2002).  

4.  After full compliance with notice and 
development requirements (including any VA 
PTSD examination, if any of the veteran's 
claimed stressors are verified, or other 
development deemed necessary by the RO), 
the RO should readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case that addresses all evidence not 
previously considered by the RO and 
informs the veteran of laws and 
regulations pertinent to his claim.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


